In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. On October 23, 2009, the court referred this case to a master commissioner for the limited purpose of receiving evidence and making all necessary determinations and rulings in regard thereto.
Upon consideration of the joint motion to reduce the number of copies of the joint submission of evidence, and respondents’ motion to file a reduced number of copies of the evidence,
It is ordered that the motions are granted, and the parties shall file eight copies of the evidence.
Cupp, J., not participating.